956 F.2d 1163
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Andrew John WALKER, Petitioner.
No. 89-8015.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1991.Decided March 3, 1992.

On Petition for Writ of Mandamus.
Andrew John Walker, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Andrew John Walker filed this petition for writ of mandamus seeking to compel the district court to enter a default judgment on his behalf on his 28 U.S.C. § 2254 petition.


2
This Court previously dismissed Walker's appeal from the district court's order denying habeas corpus relief.   Walker v. Maryland, No. 90-6100 (4th Cir.  Sept. 28, 1990) (unpublished).   Accordingly, although we grant leave to proceed in forma pauperis, we deny mandamus relief and dismiss this petition as moot.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.